DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmberg (US 7,284,503 B2) in view of Sharp (US 4,009,808 A).
Regarding claim 6, Elmberg discloses a baby carrier comprising shoulder straps (10), which are arranged to extend around both shoulder regions of a wearer, and a front piece (130) mounted on the shoulder straps so as to form a baby carrying pouch therebetween (Fig. 2), said front piece having a strip-like part (140) connected to a lower portion of the shoulder straps via a coupling element (31), said strip-like part being movable lengthwise relative to the coupling element so as to adjust the size of the baby carrying pouch (Col. 3; Ll. 3-12).
Elmberg does not specifically disclose a width W1 of the strip-like part is 50 to 150% larger than a width W2 of the coupling element.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Elmberg and have the width of the strip like portion to be wider than that coupling element because such a change would allow for a wider section of material to support the buttocks of a baby as the baby increases in size as suggested by Sharp.
It would have been obvious to one having ordinary skill in the art before the effective filing date to specifically make a width W1 of the strip-like part is 50 to 150% larger than a width W2 of the coupling element because such a change would require a mere finding of a suitable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, modified Elmberg discloses the coupling element comprises at least on eyelet (31) through which the strip-like part is threaded.
Regarding claim 8, modified Elmberg discloses the coupling element comprises an eyelet and a movable pin (35) for providing continuous lengthwise adjustment of the strip- like part.
Modified Elmberg does not specifically disclose two eyelets. 

Regarding claim 9, modified Elmberg discloses the coupling element is detachably connected to the shoulder straps (Noting Fig 2 and Fig. 1 demonstrating the portions connected and detached).
Regarding claim 11 and 12, modified Elmberg does not specifically disclose a width W1 of the strip-like part is 70 to 130% or 90 to 110% larger than a width W2 of the coupling element.
It would have been obvious to one having ordinary skill in the art before the effective filing date to specifically make a width W1 of the strip-like part is 70 to 130% or 90 to 110% larger than a width W2 of the coupling element because such a change would require a mere finding of a suitable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmberg (US 7,284,503 B2) in view of Sharp (US 4,009,808 A) as applied to claim 6 above, and further in view of Norman (US 2002/0175194 A1).

Norman teaches the ability to make a baby carrying device having portions made of jersey (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Elmberg and use the teaching of Norman and make the front portion out of jersey material because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that Elmberg and Sharp do not teach or suggest the features of claim 6, and that they fail to teach the strip-like part is 50 to 150% larger than a width of the coupling element, and thus, the material of the strip-like part can be made thinner, yet providing an improved clamping effect as well as cushioning effect, due to more material of the strip-like part is placed within the eyelet. Examiner notes that the thinning of the strip like part is not claimed. Examiner asserts that one having ordinary skill in the art would recognize the ability to use the teaching of Sharp and include a lower strip material of increasing width thereby when the overall height of the used seat portion is 
Examiner notes that the device of Sharp is not intended to be bodily incorporated into the device of Elmberg, but rather the teaching of having the extending strip portion include a wider portion such that when the extending portion is used to support a baby, it more comfortably supports a larger baby. This teaching is intended to be used on the device of Elmberg. To this degree, the device of Sharp is not contemplated to be reused for smaller children for this combination. Examiner also notes, that stitches could be replaced on the Sharp device, and thereby it could be reused with a smaller child.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734          

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734